Citation Nr: 0515493	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability, claimed to have 
been incurred during a VA hospitalization from May 2, 1984, 
to January 11, 1985, for purposes of accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability (and subsequent death), claimed to have 
been incurred during a VA hospitalization from May 2, 1984, 
to January 11, 1985.

4.  Entitlement to dependent's educational assistance under 
38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1953 to March 
1967.  He died in August 1998, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1998 and June 1999.  The Board remanded the case 
for additional development in February 2001.  The case has 
now been returned for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

3.  The veteran died on August [redacted], 1998, at the age of 66 
years, due to sepsis.  Other significant conditions 
contributing to death were respiratory failure and 
bronchopneumonia.  

4.  Sepsis, respiratory failure and bronchopneumonia were not 
present during service or manifested until many years after 
service.

5.  The preponderance of the medical evidence shows that the 
veteran did not suffer an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment.

6.  There is no competent evidence that the VA failed to 
diagnose and/or treat a preexisting disease or injury, or 
that a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment. 

7.  The preponderance of the medical evidence shows that the 
proximate cause of the veteran's death was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, nor was the 
proximate cause of the death an event which was not 
reasonably foreseeable.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 
3.312 (2004).

2.  The criteria for entitlement to accrued benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disability incurred as a 
result of hospitalization or medical or surgical treatment 
provided by the VA are not met.  38 U.S.C.A. § 1151 (West 
2002).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 based on a claim that the veteran's death resulted 
from hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
2002).

4.  The appellant is not eligible for educational assistance 
benefits.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 
3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist and Notify

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claims.  The Board concludes the 
discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs) 
and letters sent to the appellant informed her of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The 
documents, such as a letter dated in February 2002, provided 
the appellant with a specific explanation of the type of 
evidence necessary to substantiate her claims, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The February 2002 letter specifically advised the 
appellant of what the evidence must show to support her claim 
for DIC benefits based on service connection for the cause of 
death and under 38 U.S.C.A. § 1151.  It was noted in the 
letter that the VA would request all records held by Federal 
agencies, and would make reasonable efforts to help her get 
private records or evidence.  It was noted that she would 
have to give enough information about the records so that the 
VA could request them.  It was further noted that it was her 
responsibility to make sure that the VA received all 
requested records that were not in possession of a Federal 
department or agency.  The Board finds that in the letters 
and other correspondence the appellant was fully notified of 
the need to give to VA any evidence pertaining to her claims.  
She has specifically reported that she has no further 
evidence to submit.  The Board also notes that the VA has 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs, including the new VCAA implementing 
regulation.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  All 
relevant evidence identified by the appellant was obtained 
and considered.  The claims file contains the veteran's 
available service medical records.  The post-service 
treatment records have also been obtained.  Also of record 
are reports of medical opinions concerning the adequacy of 
care received by the veteran at VA medical facilities.  The 
appellant has declined a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  Although the veteran's representative has 
requested that the Board obtain VA medical quality assurance 
records, the Board finds no indication in the claims file 
that any such records exist but have not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, yet another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the appellant 
are to be avoided).  The VA has satisfied its obligation to 
notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  


I.  Entitlement To Service Connection For The
 Cause Of The Veteran's Death.

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such a disability was either the principal or 
contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease or bronchiectasis is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During his lifetime, the veteran did not establish service 
connection for any disabilities.  The veteran died on August 
[redacted], 1998, at the age of 66 years, due to sepsis.  Other 
significant conditions listed on the death certificate as 
contributing to death were respiratory failure and 
bronchopneumonia.  

The Board notes that the veteran's service medical records 
from his period of active service are not available and are 
thought to have been destroyed.  However, it is noted that 
there is no indication in the record that he was ever treated 
in service for any of the disorders listed on the death 
certificate.  

There is also no evidence that any of the disorders listed on 
the death certificate were manifested within one year after 
separation from service.  Records from National Guard service 
immediately after the period of active duty do not contain 
any references to any of the disabilities listed on the death 
certificate.  The report of a medical examination conducted 
in April 1967 for the purpose of enlistment in the National 
Guard reflects that clinical evaluation of the lungs was 
normal.  The death certificate also contains no indication 
that the causes of death were related to service.  

In summary, the evidence shows that sepsis, respiratory 
failure and bronchopneumonia were not present during service 
or manifested until many years after service.  Moreover, no 
medical evidence has been submitted that establishes a 
relationship between the disorders and service.  Accordingly, 
the Board concludes that a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death.

II.  Entitlement To Accrued Benefits Pursuant To 38 U.S.C.A. 
§ 1151
For Additional Disability Incurred In VA Medical Facilities.

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim (upon which the appellant's 
claim for accrued benefits is based) was prior to October 1, 
1997, the old pre-amendment version of § 1151 is applicable 
to this case rather than the amended version.  See Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  In determining whether such 
additional disability resulted from VA medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such treatment, and not 
merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the disability 
compensable in the absence of proof that it resulted from the 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c).  

Under the provisions of 38 U.S.C. § 1151 applicable to claims 
filed prior to October 1, 1997, benefits may be paid for 
disability or death attributable to VA's failure to diagnose 
and/or treat a preexisting condition when VA provides 
treatment or an examination.  Disability or death due to a 
preexisting condition may be viewed as occurring "as a 
result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  The 
factual elements necessary to support a claim under section 
1151 based on failure to diagnose or treat a preexisting 
condition may vary with the facts of each case and the nature 
of the particular injury and cause alleged by the claimant.  
As a general matter, however, entitlement to benefits based 
on such claims would ordinarily require a determination that: 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001.

The appellant described circumstances during VA 
hospitalizations which she believed had resulted in 
additional disability or death.  Specifically, she asserts 
that the VA did not diagnose in a timely manner, or provide 
adequate treatment for, complications which the veteran 
developed following surgery for removal of a tumor.  

In reviewing the medical evidence pertaining to the veteran's 
treatment through the VA, the Board notes that there is no 
favorable medical opinion regarding the issue on appeal.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be due to or aggravated by medical 
treatment provided by the VA.

The pertinent medical evidence includes the hospital records 
from the VA which show that the veteran had been diagnosed 
and treated for a multitude of diseases.  The VA treatment 
records are summarized below in two VA medical opinions.  The 
Board notes, however, that there is no indication that these 
difficulties resulted from the treatment given by the VA.

Although the appellant has given her own opinion that the 
disabilities suffered by the veteran were related to VA 
medical treatment, the Court has held that lay persons, such 
as the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

All of the medical opinions which are of record are to the 
effect that the veteran did not sustain additional disability 
due to medical treatment by the VA.  In August 1994, the RO 
requested a medical opinion.  The request noted that the 
veteran had filed a claim for compensation benefits based on 
alleged malpractice performed during a San Juan VA hospital 
admission from May 2, 1984 to January 10, 1985.  The request 
noted the history of the veteran's health problems.  A left 
cerebellopontine angle lesion was diagnosed in early 1982 by 
a private doctor and the veteran underwent a craniectomy at a 
private hospital on March 30, 1982, with subtotal resection 
of tumor which was subsequently determined by a pathologist 
to represent an acoustic schwannoma.  On May 11, 1982, he 
underwent a ventriculoperitoneal shunt for hydrocephalus.  A 
San Juan VA hospital summary dated May 2, 1984 to January 11, 
1985, indicates that the veteran was admitted for a chief 
complaint of progressive ataxia and hearing loss.  The 
veteran had a cerebrellar compression and agreed for surgery.  
He underwent a revision of craniectomy and tumor removal on 
June 14, 1984.  Post operatively, he developed cranial nerve 
VI, VII, VIII, IX, and X and left side weakness.  He had 
difficulty swallowing and two episodes of pneumonia.  The 
hospital summary indicated that he presented a clinical 
picture for meningism for which he was started on 
antibiotics.  He had multiple postoperative complications 
with development of severe additional disabilities.  The 
opinion request further noted that the veteran claimed that 
during the hospital admission he had a fluid discharge from 
the nose and the doctor indicated that it was sinus fluid, 
but that during an operation in June 1986 it was found to be 
cerebrospinal fluid.  The veteran contended that a negligent 
act was performed and this lead to meningitis with severe 
disabling residuals.  In a medical opinion dated in September 
1994, a VA neurosurgeon indicated that the veteran's claims 
folder had been reviewed, and offered the following medical 
opinion:

From studying furnished record [claims file number 
deleted] I find no evidence of a negligent action, 
carelessness, lack of proper skills, error in 
judgment or any indication of fault on the part of 
the VA Hospital's personnel as to have resulted in 
veterans physical and/or mental disabilities.

Similarly, a VA medical report dated in July 2004 reflects 
that another VA physician also reviewed the file for the 
purpose of addressing the issues on appeal.  The physician 
summarized the veteran's medical history in detail.  He then 
offered the following medical opinions:

The disabilities described above, starting with the 
initial disability in the form of a very large 
acoustic schwannoma that certainly required 
surgical removal by neurosurgeon Dr. Pedro Borras 
and this was adequately performed at Auxilo Mutuo 
Hospital however, following the postoperative 
[period the veteran developed] reasonably and 
foreseeable unfortunate complications and 
disabilities inherent of such medical neurological 
condition.

He developed hydrocephalus and this complication 
was again treated adequately at this VA Medical 
Center and without any evidence of negligent action 
by VA medical and paramedical personnel.  

Other complications that followed like 
cerebrospinal fluid leak, shunt infection, 
bronchopneumonia, seizures, phenytoin intoxication, 
mood disorder were also foreseeable in this type of 
situation.

Veteran ended in chronic bedridden status with the 
usual risk for complications such as aspiration 
bronchopneumonia, sepsis and death like in this 
case.

In my opinion, after reviewing the medical records 
and the medical evidence, I do not see any evidence 
to suggest that the disabilities suffered by the 
veteran and outlined in this report were due to 
physician's carelessness, negligence, lack of 
proper skills, error in judgment or fault on the 
part of the VA Medical Personnel.

Certainly and in my opinion, those disabilities 
were reasonably foreseeable.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
suffer an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment.  There is no competent 
evidence that the VA failed to diagnose and/or treat a 
preexisting disease or injury, or that a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment.  See VAOPGCPREC 5-2001.  
Accordingly, the Board concludes that the criteria for 
entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability incurred in VA medical 
facilities are not met.

III.  Entitlement To DIC Pursuant To 38 U.S.C.A. § 1151 Based 
On A Claim That The Veteran's Death Resulted From Treatment 
At VA Medical Facilities.

Because the claim for DIC was filed subsequent to the 
veteran's death in January 1998, the version of § 1151 that 
is applicable to that claim is the amended version that is 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, however, it 
is the decision of the Board that the preponderance of the 
evidence weighs against the claim for compensation under 
38 U.S.C.A. § 1151 for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.

As was noted above, the veteran died on August [redacted], 1998, at 
the age of 66 years, due to sepsis.  Other significant 
conditions listed on the death certificate as contributing to 
death were respiratory failure and bronchopneumonia.  The 
foregoing medical opinions summarized above weigh against the 
claim both with respect to whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, and whether 
the proximate cause of any such disability was an event which 
was not reasonably foreseeable.

In reviewing the medical evidence pertaining to the veteran's 
death, the Board notes that there is no medical opinion 
regarding the issue on appeal except the opinions which weigh 
against the claim.  Although the appellant has offered her 
own opinion that the veteran's death was due to negligence, 
lay persons, such as the appellant, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the preponderance of the competent medical 
evidence shows that the proximate cause of the veteran's 
death was not carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the hospitalization or medical or surgical 
treatment, nor was the proximate cause of the death an event 
which was not reasonably foreseeable.  Accordingly, the Board 
concludes that the criteria for entitlement to DIC under 
38 U.S.C.A. § 1151 based on a claim that the veteran's death 
resulted from hospitalization, or medical or surgical 
treatment provided by the VA, are not met.

IV.  Entitlement To Dependent's Educational Assistance
Under 38 U.S.C.A. Chapter 35.

With regard to the issue of entitlement to eligibility to 
Chapter 35 educational benefits, with limitations, the term 
"eligible person" for educational assistance under Chapter 35 
means a child, surviving spouse or spouse of a veteran who 
was discharged under other than dishonorable conditions and 
who: (1) died of a service-connected disability; (2) has a 
total disability permanent in nature resulting from a 
service-connected disability; or (3) died while a disability 
so evaluated was in existence. 38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. § 21.3021(a)(2).  

As found above, the veteran did not die as the result of a 
service-connected disability.  Further, the veteran did not 
have a permanent and total service-connected disability while 
he was alive, nor did he die while under permanent and total 
disability.  As such, the Board finds that the appellant is 
not eligible for Dependents' Educational Assistance benefits. 
See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 21.3021.


ORDER

1.  Service connection for the cause of the veteran's death 
is denied.

2.  Accrued benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability incurred in VA medical facilities are 
denied.

3.  DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities is denied.

4.  Entitlement to eligibility to Chapter 35 educational 
benefits is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


